Citation Nr: 0613995	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to August 30, 
2004.  

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) from August 30, 
2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1966 until July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

It is observed that, in March 2004, the veteran presented 
testimony at a videoconference hearing before a Veterans Law 
Judge who is no longer at the Board.  In a letter dated 
December 2005, he was notified of his right to another 
hearing.  Such correspondence indicated that if no response 
was received within 30 days, it would be assumed that he did 
not want to schedule another hearing.  The veteran did not 
respond to the December 2005 letter.  


FINDINGS OF FACT

1.  Prior to August 30, 2004, the veteran's PTSD is 
productive of complaints of temper problems, poor sleep, 
nightmares, hypervigilance and hyperstartle response; 
objectively, the veteran had normal speech and a logical 
thought process, was fully oriented, had good hygiene, denied 
hallucinations, delusions and recent suicidal ideation, and 
was assigned GAF scores ranging from 50 to 68. 

2.  From August 30, 2004, the veteran's PTSD is productive of 
complaints of chronically poor sleep, irritability, startle 
reflex and hyperarousal, nightmares, occasional flashbacks, 
and very infrequent panic attacks; objectively, thought 
processes and communication were normal, the veteran was 
fully oriented, had satisfactory hygiene, denied 
hallucinations, delusions and recent suicidal ideation and 
was assigned a GAF score of 40.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2004, the criteria for entitlement to 
an initial evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).

 2.  From August 30, 2004, the criteria for entitlement to an 
initial evaluation in excess of 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the June 2002 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, such claim is now substantiated.  
As such, his filing of a notice of disagreement as to the 
June 2002 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC) and supplemental statements 
of the case (SSOCs), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's PTSD (38 
C.F.R. § 4.130, General Rating Formula for Mental Disorders, 
DC 9411), and included a description of the rating formulas 
for all possible schedular ratings under this diagnostic 
code.  The appellant was thus informed of what was needed not 
only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the percentage that the RO 
had assigned.  Therefore, the Board finds that the appellant 
has been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disability at 
issue.  

As the veteran's increased rating claim is denied in the 
instant decision, no effective date is assigned.  As such, 
VA's failure to provide notice concerning effective dates 
does not prejudice the veteran here.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim, to include testimony provided at a 
March 2004 videoconference hearing, are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

It is observed that the present appeal stems from an initial 
rating assignment.  As such, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Initial rating in excess of 50 percent prior to August 
30, 2004

Prior to August 30, 2004, the veteran is assigned a 50 
percent evaluation for his service-connected PTSD pursuant to 
Diagnostic Code 9411.  Under that Code section, a 50 percent 
evaluation is warranted where the evidence demonstrates  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

In order to achieve the next-higher 70 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the currently assigned 50 percent evaluation for the 
veteran's service-connected PTSD appropriately reflects his 
disability picture prior to August 30, 2004.  In reaching 
this conclusion, the Board had considered the VA outpatient 
treatment reports dated from 2001 through 2004.  Such reports 
indicate symptomatology including temper problems, poor 
sleep, nightmares, hypervigilance and hyperstartle response.  
These clinical records demonstrated Global Assessment of 
Functioning (GAF) Scores between 50 and 55 based on the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994). 

Further regarding the veteran's rage problems, an April 2001 
VA record indicated that the veteran had become physically 
violent with his wife and children.  Additionally, a November 
2002 VA record indicated that the veteran wished harm on 
others.  Specifically, the veteran shared stories about 
wanting to cause others to have heart attacks.  With respect 
to his startle reaction, the veteran noted in an August 2001 
treatment report that he could not go bowling due to the 
crashing sound of the pins.  An October 2003 report indicated 
that the veteran became very nervous when riding a river 
boat, as it reminded him of being on the rivers in Vietnam.  

The VA outpatient treatment reports also revealed problems 
with emotional control.  For example, a June 2001 report 
showed complaints of emotional numbing, crying spells and 
mood swings.  That report further noted that the veteran had 
difficulty making decisions.  Additionally, the VA clinical 
records reveal problems in the veteran's family 
relationships.  In this regard, a June 2002 treatment record 
noted that the veteran had not talked with his oldest 
daughter since September 2001.  That report also reflected 
that the veteran was in the process of getting divorced.  
Moreover, in a November 2003 treatment record, the veteran 
reported that he also had difficulty relating to his son.  

Finally, a VA outpatient treatment report dated in October 
2002 reveals that the veteran had been fired from his job.  
That report did not elaborate on the circumstances behind the 
termination of the veteran's employment.

The Board has also considered a May 2002 VA psychiatric 
examination report, which reflected complaints of anxiety, 
irritability, occasional periods of depression, severe anger 
and feelings of hopelessness with a lack of motivation.  The 
veteran also indicated that he was distrustful of others.  
Sleep and concentration deficit were also reported, as well 
as occasional combat nightmares.  He further reported a 
feeling of detachment from others.  He preferred to be by 
himself and the quality of his peer relationships was poor.  

Objectively, the veteran's thought process was logical and 
cognitive functioning was intact.  The rate and flow of his 
speech was within normal limits and his communication was 
satisfactory and easy.  There was no evidence of a thought 
disorder or perceptual distortion.  There were also no 
hallucinations or delusions.  The veteran acknowledged 
suicidal feelings in the past, but he stated that he no 
longer had such feelings.  The veteran was fully oriented and 
his hygiene was satisfactory.  His short and long term 
memories were grossly intact.  The veteran's impulse control 
was considered fragile and his sleep impairment was 
significant.  He was assigned a GAF score of 68. 
  
Again, the Board finds that the symptomatology described 
above is consistent with the 50 percent disability evaluation 
currently assigned during the period in question.  Such 
evidence does not support the next-higher 70 percent rating 
under Diagnostic Code 9411.  Indeed, the VA outpatient 
records discussed above fail to establish suicidal ideation 
during the period in question, and similarly fail to show any 
obsessional rituals.  Furthermore, the competent evidence 
does not reveal deficiencies in speech or communication.  To 
the contrary, a mental status examination in March 2001 
revealed normal speech and an organized process.  Moreover, 
the veteran's speech and communication abilities were found 
to be normal upon VA examination in May 2002.  The competent 
evidence also fails to indicate near-continuous panic or 
depression.  Indeed, the veteran's mood was normal upon March 
2001 mental status examination.  Similarly, spatial 
disorientation and neglect of personal appearance have not 
been established.  Rather, the report shows that the veteran 
was fully oriented upon a March 2001 mental status 
examination and again at his May 2002 VA examination.  
Furthermore, his hygiene was satisfactory on both occasions.  
The veteran did have some difficulties in his family 
relationships, as indicated in the outpatient treatment 
reports and in the veteran's March 2004 hearing testimony, 
but the evidence as a whole does not reveal a disability 
picture that more nearly approximates the next-higher 70 
percent rating under Diagnostic Code 9411.  

In deciding that the evidence does not support a rating in 
excess of 50 percent for the veteran's PTSD during the period 
in question, the Board also relies on the veteran's GAF 
scores.  Indeed, the GAF score of 68 assigned upon VA 
examination in May 2002 is indicative of only mild symptoms, 
or some difficulty in functioning but with the veteran 
generally functioning pretty well.  The GAF scores ranging 
from 50-55, shown in the VA clinical records, do reflect 
moderate to serious symptomatology.  However, such scores are 
not found to be consistent with the veteran's reported 
symptoms.  For example, GAF scores ranging from 41 to 50 are 
associated with behavior including suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, the March 
2001 and April 2001 VA outpatient reports reflecting a GAF of 
50 indicate that the veteran was fully employed.  Those 
reports also fail to reveal any suicidal ideation, severe 
obsessional rituals or comparable behaviors.  For these 
reasons, the GAF scores of 50 - 55 are not dispositive and do 
not serve as a basis for an increased rating here.

The Board does acknowledge the veteran's complaints of sleep 
disturbance, nightmares, and flashbacks noted at his March 
2004 videoconference  hearing.  The veteran also reported 
discord between he and his family and indicated that he had 
been unemployed since October 2002.  However, the disability 
picture presented through such hearing testimony is found to 
be comparable to that revealed in the medical records.  As 
already explained above, such symptomatology does not justify 
the next-higher 70 percent evaluation under Diagnostic Code 
9411 for the period in question.

In conclusion, then, the objective evidence of record reveals 
a disability picture commensurate with the 50 percent 
evaluation currently assigned for PTSD prior to August 30, 
2004, and there is no basis for an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Initial rating in excess of 70 percent from August 30, 
2004

From August 30, 2004, the veteran is assigned a 70 percent 
evaluation for his service-connected PTSD pursuant to 
Diagnostic Code 9411.  Again, a 70 percent rating is 
warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In order to achieve the next-higher 100 percent rating, the 
evidence must demonstrate total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a 100 percent evaluation here.  
For example, the competent evidence does not demonstrate 
gross impairment in thought processes or communication.  To 
the contrary, the August 2004 VA examination showed no 
impairment of thought process or communication.  

The competent evidence also fails to establish persistent 
delusions or hallucinations.  In fact, the veteran denied any 
delusions and hallucinations at the August 2004 VA 
examination.  

The evidence of record further fails to reveal grossly 
inappropriate behavior or show that the veteran was a 
persistent danger to himself or others.  Regarding the 
latter, the veteran denied suicidal ideation at the August 
2004 VA examination.  
Furthermore, that examination indicated that the veteran was 
clearly able to maintain minimal personal hygiene and perform 
other basic activities of daily living.  Additionally, he was 
fully oriented and had no obvious impairment of either short 
or long-term memory.  

The August 2004 VA examination did indicate occasional, very 
infrequent panic attacks, as well as chronically poor sleep.  
That examination report also reflected complaints of 
irritability, startle reflex and hyperarousal, nightmares and 
occasional flashbacks.   However, the overall weight of the 
evidence, as discussed above, fails to reveal a disability 
picture most nearly approximated by the next-higher 100 
percent evaluation for PTSD under Diagnostic Code 9411.  In 
so finding, the Board does acknowledge a GAF score of 40 
assigned upon VA examination in August 2004.  Such score 
signifies some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  However, as the August 
2004 VA examination did not reveal any reality impairment, or 
deficiencies in thought or communication, such GAF score is 
not dispositive and does not serve as a basis for an 
increased evaluation here, when considered with the other 
evidence of record. 

In conclusion, from August 30, 2004, the currently assigned 
70 percent rating for PTSD appropriately reflects the 
veteran's disability picture throughout the rating period in 
question and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Final considerations

Finally, the evidence does not reflect that, for any part of 
the rating period on appeal, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Prior to August 30, 2004, an initial evaluation in excess of 
50 percent for PTSD is denied.  

From August 30, 2004, an initial evaluation in excess of 70 
percent for PTSD is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


